department of the treasury director exempt_organizations contact person identification_number telephone number employer_identification_number uniform issue list number internal_revenue_service p o box cincinnati oh release number release date date legend b_trust c date d college x samount y number dear in reference to your letter of february this is advance approval of your grant procedures under sec_4945 of the internal_revenue_code requesting the effective date of your scholarship program for the awarding of grants is date this date was chosen based on the facts that your scholarship program now complies with sec_4945 of the internal_revenue_code b was recognized by the internal_revenue_service as charitable_trust created by the will of c during this time period b was being recognized as protection act of they now are going to be recognized as private_foundation as service b will now be required to file the 990pf return of date by the internal revenue a a but based on the pension a non-exempt a every student who attends d from b admission and a representative of the college’s financial aid office is eligible to apply for a scholarship the selection committee consists of the college’s dean of trust ein b establishes eligibility criteria and selection criteria include grade point average field of major other grants student is receiving academic awards school activities community activities and biographical sketch of student this will the selection committee will review the applications and select one male and one female student the selection committee will make its selection based upon the following factors academic achievement financial need and character individual who is related by blood adoption or marriage to any member of the selection committee or any disqualified_person of b as defined in code sec_4946 no scholarships will be awarded to any a first cousin or nearer relative as in addition to the full legal names of recipients the the selection committee shall notify b which students shall receive scholarships selection committee provides b with the addresses of the recipients each receipt shall receive a scholarship in the amount of x b will pay the scholarship amount directly to unearned portion of the scholarship if subsequent to the payment of the scholarship the recipient fails to meet any term or condition of the scholarship program b will ask d to refund any d sec_4945 taxable_expenditures made by a private_foundation of the code impose certain excise_taxes on and b of the code provides that the term taxable sec_4945 expenditure means any amount_paid or incurred by a private_foundation as purposes by such individual unless such grant satisfies the requirements of subsection g a grant to an individual for travel study or other similar sec_4945 of the code provides that sec_4945 apply to individual grants awarded on an objective and nondiscriminatory basis pursuant to it is demonstrated that a procedure approved in advance if shall not the grant constitutes a scholarship or fellowship_grant which is subject_to the provisions of sec_117 study pincite b a an educational_organization described in section to be used for and is the grant constitutes a prize or award which is subject_to the if the recipient of such prize or provisions of sec_74 award is selected from the general_public or the purpose of the grant is to achieve a specific objective produce a report or similar product or improve or enhance a_trust ein literary artistic musical scientific teaching or other similar capacity skill or talent of the grantee sec_53_4945-4 of the regulations provides that to secure approval a private_foundation must demonstrate that i its grant procedure includes an objective and nondiscriminatory selection process ii such procedure is reasonably calculated to result in performance by grantees of the activities that the grants are intended to finance and iii the foundation plans to obtain reports to determine whether the grantees performed activities that the grants are intended to finance based on the information submitted and assuming your award programs will be conducted as proposed with a view to provide objectivity and nondiscrimination in making the awards we have determined that your procedures for granting the awards comply with the requirements contained in sec_4945 of the code and that awards granted in accordance with such procedures will not constitute taxable_expenditures within the meaning of sec_4945 in addition we have determined that awards made under your procedures are excludable from the gross_income of the recipients subject_to the limitations provided by sec_117 of the code this determination is conditioned on the understanding that there will be no material_change in the facts upon which it further conditioned on the premise that no grants will be awarded to foundation managers or members of the selection committee or fora purpose that is inconsistent with the purpose described in sec_170 c b of the code is based it is the approval of your award program procedures herein constitutes a one-time approval of your system standards and procedures designed to result in awards which meet the requirements of sec_4945 of the code above as long as the standards and procedures under which they are conducted do not differ materially from those described in your request thus approval shall apply to subsequent award programs only this determination only covers the grant programs described any funds you distribute to individuals must be made on a true charitable basis in furtherance of the purposes for which you are organized histories so that any or all award distributions can be substantiated upon request by the internal_revenue_service therefore you should maintain adequate_records and case trust ein this determination is directed only to the organization that requested it or cited as of the code provides that it may not be used sec_6110 a precedent for details see enclosed notice notice of intention this ruling will be made available for public inspection under sec_6110 of the code after certain deletions of identifying information are made to disclose make available for public inspection is attached to notice you disagree with our proposed deletions you should follow the instructions in notice a copy of this ruling with deletions that we intend to if you must report any future changes in your grant making procedures please keep a copy of this letter in your permanent records we have sent a copy of this letter to your representative as indicated in your power_of_attorney if you have any questions please contact the person whose name and telephone number are shown above sincerely robert choi director of exempt_organizations rulings and agreements enclosure notice
